Name: Commission Regulation (EC) No 1196/95 of 24 May 1995 temporarily suspending the advance fixing of export refunds on certain milk products and determining the proportion of quantities requested for which export licences as provided for in Regulation (EC) No 974/95 on certain transitional measures required to implement the Uruguay Round Agricultural Agreement may be granted for milk and milk products
 Type: Regulation
 Subject Matter: European construction;  processed agricultural produce;  tariff policy;  international trade;  trade policy
 Date Published: nan

 No L 118/92 I EN I Official Journal of the European Communities 25. 5. 95 COMMISSION REGULATION (EC) No 1196/95 of 24 May 1995 temporarily suspending the advance fixing of export refunds on certain milk products and determining the proportion of quantities requested for which export licences as provided for in Regulation (EC) No 974/95 on certain transitional measures required to implement the Uruguay Round Agricultural Agreement may be granted for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, in Commission Regulation (EC) No 974/95 f) ; whereas the advance fixing of refunds on the products concerned should be suspended temporarily and the reduction coef ­ ficient applying to the quantities requested should be fixed, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), Article 1 Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the second subparagraph of Article 5 (4) thereof, 1 . The advance fixing of export refunds on milk products falling within CN codes 0401 , 0402, 0403 10 22, 0403 10 24, 0403 10 26, 0403 10 32, 0403 10 34, 0403 10 36, 0403 90, 0404 90 and 0406 shall be suspended for the period 25 to 29 May 1995 with regard to licence applications as referred to in Article 1 ( 1 ) of Regulation (EC) No 974/95. 2. No further action shall be taken in respect of appli ­ cations pending for licences with advance fixing of the refund as referred to in paragraph 1 which should have been issued from 25 May 1995, with the exception of those referred to in paragraph 3, for which a reduction coefficient is hereby fixed. Having regard to Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (*), as last amended by Regulation (EC) No 1094/95 (6), and in particular Article 10 a (5) thereof, 3. The reduction coefficient referred to in Article 10 a (5) of Regulation (EEC) No 2729/81 and applicable to export licence applications submitted on 19 May 1995, with the exception of those referred to in Article 44(1 ) of Regulation (EEC) No 3719/88, for milk products covered by the CN codes set out in column 1 of the Annex shall be as set out in column 2 thereof. Whereas uncertainty is a feature of the market in certain milk products ; whereas the refunds currently applicable to such products could result in the advance fixing of refunds for purposes of speculation ; whereas the issuing of licences for the quantities applied for is likely to result in an overrun in the quantities of the products normally disposed of in accordance with the definition laid down Article 2 This Regulation shall enter into force on 25 May 1995. (') OJ No L 148 , 28 . 6. 1968, p. 13. V) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 155, 3. 7. 1968, p. 1 . (4) OJ No L 91 , 8 . 4. 1994, p. 6. (*) OJ No L 272, 26. 9. 1981 , p. 19. (*) OJ No L 109, 16 . 5. 1995, p. 31 . 0 OJ No L 97, 29. 4. 1995, p. 66. Official Journal of the European Communities No L 118/9325. 5. 95 [ EN | This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Reduction coefficient as referred to in Article 10 a (5) of Regulation (EEC) No 2729/81 for quantities covered by export licence applications submitted on 19 May 1995 Products covered by the following CN codes Reduction coefficient 0 ). (2) 040210 11 1 } 0,7850402 10 19 J